Case: 11-14552   Date Filed: 08/29/2012   Page: 1 of 3

                                                            [DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                      _____________________________

                               No. 11-14552
                           Non-Argument Calendar
                      _____________________________

                    D. C. Docket No. 1:11-cr-20215-JAL-1


UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

     versus

STEVEN MELTON KIVETT,
a.k.a. Steven Kivett,

                                                           Defendant - Appellant.


               _________________________________________

                  Appeal from the United States District Court
                      for the Southern District of Florida
               _________________________________________

                               (August 29, 2012)


Before HULL, MARTIN, and EDMONDSON, Circuit Judges.
               Case: 11-14552     Date Filed: 08/29/2012   Page: 2 of 3

PER CURIAM:



      This appeal involves a maritime offense. The defendant was on supervised

release at the time of the offense.

      Defendant, Steven Melton Kivett, appeals his conviction and 39-month

sentence, imposed within the guideline range, after being found guilty by a jury for

one count of failure to heave to, in violation of 18 U.S.C. § 2237(a)(1).

      Briefly stated, Kivett presents these issues:

      (1)    Whether the evidence, including Kivett’s own testimony and Border

             Protection’s use of flashing blue lights, sirens, two red flares, and

             disabling shots were sufficient to support Kivett’s conviction

             although no oral order to heave to was delivered from the marked

             patrol boat;

      (2)    Whether the district court properly admitted Kivett’s judgment and

             commitment order (J&C) from a prior alien-smuggling conviction

             under Fed.R.Evid. 404(b) to show motive;

      (3)    Whether the district court erred in permitting the introduction of the

             J&C from Kivett’s prior alien-smuggling conviction without

             requiring a witness to introduce the document; and

                                          2
                Case: 11-14552    Date Filed: 08/29/2012    Page: 3 of 3

      (4)      Whether Kivett’s sentence is substantively unreasonable because it

               exceeded an amount necessary to fulfill the statutory goals of

               sentencing.

      The evidence at trial of the marked patrol boat’s use of flashing blue lights,

spotlights, siren flares, and disabling shots are sufficient to support the jury’s

guilty verdict. Especially given the limiting instructions, the district court did not

abuse its discretion by admitting Kivett’s prior J&C because it went to his motive

and served as an integral and natural account of the circumstances surrounding the

charged offense. Again given the limiting instructions on use, there are no

meritorious Sixth Amendment Confrontation Clause issues because Kivett’s

proposed cross-examination of his J&C were not relevant to resolution of the

ultimate issues of the case. For background, see United States v. Lyons, 403 F.3d
1248, 1255 (11th Cir. 2005). Finally, Kivett has not shown that his guideline-

range sentence was unreasonable, given his demonstrated and dangerous disregard

for the law.

      We affirm Kivett’s conviction and sentence.

      AFFIRMED.




                                           3